                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01044-PAB

BOKF, N.A.,

      Plaintiff,

v.

KELLY CONDON and
SUNFLOWER BANK, N.A.,

      Defendants.


              ORDER EXTENDING TEMPORARY RESTRAINING ORDER


      This matter is before the Court on the parties’ Joint Motion and Stipulation f or a

Third Extension of Temporary Restraining Order [Docket No. 66]. The Court has

jurisdiction pursuant to 28 U.S.C. § 1331.

      On April 17, 2019, the Court entered a tem porary restraining order enjoining

defendant Kelly Condon from using, disclosing, or copying any client or referral source

contact information acquired as a result of his employment with plaintiff. Docket No. 23

at 9-10. The Court further ordered Mr. Condon to return any business cards obtained

as a result of his employment and to allow a forensic accountant to make a mirror

image of his email account. Id. at 10. Since entering the temporary restraining order

on April 17, 2019, the Court has twice extended the temporary restraining order at the

request of the parties. See Docket Nos. 26, 47. Pursuant to the most recent order

granting an extension, the temporary restraining order is set to expire on September 30,

2019. See Docket No. 47 at 2.
        The parties’ instant motion requests a third extension of the temporary

restraining order through December 2, 2019. Docket No. 66 at 2. Fed. R. Civ. P.

65(b)(2) provides that the Court may extend a temporary restraining order for a period

exceeding fourteen days if the adverse party consents to such an extension. Here, the

parties jointly request an extension through December 2, 2019 to “avoid unnecessary

costs, effort, and time and to not waste judicial resources.” Docket No. 66 at 2. Based

on the parties’ stipulation, the Court finds good cause to extend the temporary

restraining order through December 2, 2019. See Fed. R. Civ. P. 65(b)(2). Wherefore,

it is

        ORDERED that the parties’ Joint Motion and Stipulation for a Third Extension of

Temporary Restraining Order [Docket No. 66] is GRANTED. It is further

        ORDERED that Mr. Condon is temporarily enjoined and restrained from using,

disclosing, disseminating, or copying any client or referral source contact information

that he acquired, or that may exist on his personal telephone, as a result of his

employment with plaintiff. It is further

        ORDERED that, within a reasonable time before the preliminary injunction

hearing, Mr. Condon shall allow a forensic accountant retained at plaintiff’s expense to

make a mirror image of relevant date ranges of Mr. Condon’s Hotmail email account. It

is further

        ORDERED that Mr. Condon shall return to plaintiff any business cards or copies

of business cards obtained as a result of his employment with plaintiff, including

business cards of plaintiff’s customers and referral sources. It is further



                                             2
      ORDERED that this order will expire on December 2, 2019 unless extended by

the Court, upon motion by plaintiff, for good cause.

      Entered September 30, 2019 at 4:15 p.m.


                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            3
